Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 15, 2019

                                      No. 04-16-00622-CR

                                       Antonio TORRES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0934
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER

         Our opinion in this appeal issued November 29, 2017, and our mandate issued February
8, 2018. Accordingly, we no longer have plenary power over this appeal. See Tex. R. App. P.
19.1. In his motion, appellant asks that we “compel” his former trial counsel to turn over to him
documents relating to his case. We recognize that after our plenary power expires, we may take
certain actions. See id. R. 19.3 (setting out actions court of appeals may take after plenary power
expires). However, the relief requested by appellant is not one we may take pursuant to Rule
19.3. See id. Accordingly, we DENY appellant’s pro se “Motion for Extension/Motion to
Compel.”

      We order the clerk of this court to serve a copy of this order on appellant, attorney Joanne
Eakle, and all other counsel.



                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court